DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in the application.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent 10,043,109 B1, hereafter Du), in view of Wexler et al. (US Publication 2017/0192401 A1 hereafter Wexler).
As per claim 1, Du teaches that the invention substantially as claimed including a computing system (ABSTRACT; FIG. 13) comprising:
one or more processors (FIG. 13); 

train a neural network so as to be tuned to recognize items across a plurality of features, by machine learning features of an item depicted in a plurality of images (ABSTRACT; FIG. 5 showing a training image #502 for training a neural network for recognizing an item. There are many attributes (features) for an item which can be trained, such as length, shape, pocket style, sleeve style etc. (FIG. 8B; col. 3 lines 9-11; col. 4 lines 11-18), the machine learning comprising:
accessing a plurality of images that depict an item (ABSTRACT; col. 12 lines 7-14); and
machine training on the plurality of images using a neural network to generate a plurality of embedding vector for a plurality of features of the item, so that the neural network is trained on multiple features of the item and is thus more capable of later comparing similarity or differences of searched items across those multiple different features (col. 12 lines 7-28; col. 12 line 64-col. 13 line 3; FIG. 8B showing an example of searching similar items across a plurality of different features (neckline, length etc.)).
Du teaches every limitation recited in claim 1 excerpt for one difference: Du teaches generating an overall feature vector for a plurality of features of an item (FIG. 11), while claim 1 recites generating a vector for each of the plurality of features.
Wexler discloses a system for capturing and processing images from an environment of a user (ABSTRACT). Wexler teaches that the system may detect at least one object using a ROI database that contains searchable fields and vectors 
Taking the combined teachings of Du and Wexler as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using one feature vector for each feature of a plurality of features as performed by Wexler in order to differentiate individual features among a plurality of features.

As per claim 7, dependent upon claim 1, Du in view of Wexler teaches that the plurality of embedding vectors comprising at least a first embedding vector representing a first feature of the item, and a second embedding vector representing a second feature of the item, the machine training on the plurality of images using the neural network comprises machine training on the plurality of images to generate the first embedding vector and machine training on the plurality of images to generate the second embedding vector (Wexler [0335]; See rejections applied to claim 1 on feature vector extraction). 

As per claim 12, dependent upon claim 1, Du in view of Wexler teaches that the plurality of images being a first plurality of images, the plurality of embedding vectors 

As per claim 13, dependent upon claim 12, Du in view of Wexler teaches the plurality of embedding vectors comprising at least a first embedding vector representing a first feature of the first item, and a second embedding vector representing a second feature of the first item, a third embedding vector representing a first feature of the second item, and a fourth embedding vector representing a second feature of the second item, the machine training on the first plurality of images using the neural network comprises machine training on the first plurality of images to generate the first embedding vector and machine training on the first plurality of images to generate the second embedding vector, the machine training on the second plurality of images using the neural network comprises machine training on the second plurality of images to generate the third embedding vector and machine training on the second plurality of images to generate the fourth embedding vector (See rejections applied to claim 1 

Claim 16, a training method claim, is rejected as applied to system claim 1 above.

Claims 2, 4-6, 8-11, 14-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent 10,043,109 B1, hereafter Du), in view of Wexler et al. (US Publication 2017/0192401 A1, hereafter Wexler), as applied above to claim 1 and claim 16 respectively, and further in view of Uchiyama (US Publication 2020/0272860 A1).
As per claim 2, dependent upon claim 1, Du in view of Wexler does not teach an identity embedding vector that identifies an item.
Uchiyama is evidenced that using an identity vector identifying a subject is well-known and practiced (FIG. 5; para. [0021]; para. [0090]).
Taking the combined teachings of Du, Wexler and Uchiyama as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including an identity vector in order to provide more features of the item and further increase search efficiency and accuracy. 

As per claim 4, dependent upon claim 2, Du in view of Wexler and Uchiyama teaches that a second feature of the plurality of features of the item comprising a shape of the item so that a second embedding vector of the plurality of embedding vectors is a 

As per claim 5, dependent upon claim 2, Du in view of Wexler and Uchiyama teaches that a second feature of the plurality of features of the item comprising a color of the item so that a second embedding vector of the plurality of embedding vectors is a color embedding vector that represents a color of the item depicted in the plurality of images (Wexler para. [0335] “a color vector”). 

As per claim 6, dependent upon claim 1, Du in view of Wexler and Uchiyama teaches that:
a first feature of the plurality of features of the item comprising an identity of the item so that a first embedding vector of the plurality of embedding vectors is an identity embedding vector that represents an identity of the item depicted in the plurality of images (See rejections applied to claim 2), 
a second feature of the plurality of features of the item comprising a category or shape of the item so that a second embedding vector of the plurality of embedding vectors is category embedding vector that represents a category of the item depicted in the plurality of images, or is a shape embedding vector that represents a shape of the item depicted in the plurality of images (See rejections applied to claim 4 regarding “shape vector”), and 
a third feature of the plurality of features of the item comprising a color of the item so that a third embedding vector of the plurality of embedding vectors is a color 

As per claim 8, dependent upon claim 7, Du in view of Wexler and Uchiyama teaches that the machine training on the plurality of images comprising iteratively changing parameters of the neural network based on parameter values of the neural network caused by prior values of the first and second embedding vectors (Uchiyama FIG. 2; para. [0018]; para. [0099]). 

As per claim 9, dependent upon claim 7, Du in view of Wexler and Uchiyama teaches that generating a first probability vector representing probabilities of values of the first feature of the item; comparing the first probability vector against a value vector of the first feature of the item (Du col. 8 lines 23-27; Uchiyama para. [0021]; para. [0090]); 
based at least in part on the comparison of the first probability vector against the value vector of the first feature of the item, changing parameters of the neural network (Uchiyama FIG. 2; para. [0018]; para. [0021]); and 
based on subsequent iterative changes in the neural network, iterating the generation of the first embedding vector, the generation of the first probability vector, and the comparison of the first probability vector against the value vector of the first feature of the item (FIG. 2; para. [0018]; para. [0021]; para. [0099]). 


generating a second probability vector representing probabilities of values of the second feature of the item; 
comparing the second probability vector against a value vector of the second feature of the item; 
based at least in part on the comparison of the second probability vector against the value vector of the second feature of the item, changing parameters of the neural network; and 
based on subsequent iterative changes in the neural network, iterating the generation of the second embedding vector, the generation of the second probability vector, and the comparison of the second probability vector against the value vector of the second feature of the item (See rejections applied to claim 9 above. Note Du in view of Wexler discloses a plurality of feature vectors representing a plurality of features.) 

As per claim 11, dependent upon claim 9, Du in view of Wexler and Uchiyama teaches that the neural network being a first neural network, the generating of the first probability vector being performed using a second neural network (Du discloses that training includes training a CNN for extracting visual features of an image (FIG. 5; col. 12 lines 7-10), and a classifier for classifying the extracted visual features (FIG. 5; col. 8 lines 20-32 describing that the classifier is also a CNN)).



As per claim 15, dependent upon claim 13, Du in view of Wexler and Uchiyama teaches that the machine training on the second plurality of images comprising iteratively changing parameters of the neural network based on parameter values of the neural network caused by prior values of the third and fourth embedding vectors (See rejections applied to 8). 

As per claim 17, dependent upon claim 16, Du in view of Wexler and Uchiyama teaches that a first feature of the plurality of features of the item comprising an identity of the item so that a first embedding vector of the plurality of embedding vectors is an identity embedding vector that represents an identity of the item depicted in the plurality of images (See rejections applied to claim 2), a second feature of the plurality of features of the item comprising a category of the item, a shape of the item depicted in the plurality of images (See rejections applied to claim 4) , or color of the item depicted in the plurality of images (See rejections applied to claim 5). 

As per claim 18, dependent upon claim 16, Du in view of Wexler and Uchiyama teaches that the plurality of embedding vectors comprising at least a first embedding 

As per claim 19, dependent upon claim 16, Du in view of Wexler and Uchiyama teaches that the plurality of embedding vectors comprising at least a first embedding vector representing a first feature of the item, and a second embedding vector representing a second feature of the item, the machine training on the plurality of images using the neural network comprises machine training on the plurality of images to generate the first embedding vector and machine training on the plurality of images to generate the second embedding vector (See rejections applied to claim 7), the machine training on the plurality of images comprising: generating a first probability vector representing probabilities of values of the first feature of the item; comparing the first probability vector against a value vector of the first feature of the item; based at least in part on the comparison of the first probability vector against the value vector of the first feature of the item, changing parameters of the neural network; and based on subsequent iterative changes in the neural network, iterating the generation of the first embedding vector, the generation of the first probability vector, and the comparison of . 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent 10,043,109 B1, hereafter Du), in view of Wexler et al. (US Publication 2017/0192401 A1, hereafter Wexler) and Uchiyama (US Publication 2020/0272860 A1), as applied above to claim 2, and further in view of CHAUDHARI et al. (US Publication 2021/0012145 A1, hereafter CHAUDHARI).
As per claim 3, dependent upon claim 2, Du in view of Wexler and Uchiyama does not teach a category embedding vector that represents a category of the item.
CHAUDHARI is evidenced that using a category vector representing a category of an object is well-known and practiced (para. [0063]).
Taking the combined teachings of Du, Wexler, Uchiyama and CHAUDHARI as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider including a category vector in order to provide more features of the item and further increase search efficiency and accuracy. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Du et al. (US Patent 10,043,109 B1, hereafter Du), in view of Wexler et al. (US Publication 2017/0192401 A1, hereafter Wexler), Uchiyama (US Publication 2020/0272860 A1), and CHAUDHARI et al. (US Publication 2021/0012145 A1, hereafter CHAUDHARI).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664